Case 3:17-cv-03301-EMC Document 131-2 Filed 02/14/20 Page 1 of 2




                 Exhibit 2
2/14/2020              Case 3:17-cv-03301-EMC Document      131-2
                                               Public & Private Profiles Filed    02/14/20
                                                                         | LinkedIn Help   Page 2 of 2

                 Search LinkedIn Help


    BROWSE HELP TOPICS



    Public & Private Profiles
    You control the visibility and reach of your LinkedIn profile. Learn more about your profile privacy settings,
    customizing your public profile URL, and more.




    Articles from LinkedIn

    LinkedIn Public Profile Visibility
    Promoting Your Public Profile
    Finding Your LinkedIn Public Profile URL
    Customizing Your Public Profile URL
    Machine Translated Public Profiles on LinkedIn – No Longer Available
    Sections Missing from Your Public Profile
    Saving a Profile in a PDF Format
    Sharing A Profile with Connections and Coworkers




    Contact us


     English


                               About       Safety Center       Privacy and Terms          LinkedIn Corporation © 2020

https://www.linkedin.com/help/linkedin/topics/6042/6054/public-private-profiles?lang=en                                 1/1
